Citation Nr: 1544349	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure or as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the RO in Houston, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  The issue on appeal was previously remanded by the Board in January 2014.

The Veteran provided testimony at a March 2013 hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  In a July 2015 letter, the Board advised the Veteran that the VLJ from the March 2013 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  The letter advised the Veteran that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Board has not received a response from the Veteran or his representative; as such, the Board will assume that he does not want another hearing and will proceed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for prostate cancer.  He asserts that his prostate cancer is directly related to his exposure to Agent Orange during his period of active duty service while aboard the transport ship U.S.S. Diamond Head.  The Veteran has also claimed that the U.S.S. Diamond Head transported nuclear weapons and is claiming possible exposure to ionizing radiation.  See September 2009 statement, June 2010 Notice of Disagreement, and January 2011 Form 9.  Accordingly, the issue has been characterized as reflected on the title page. 
Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id. 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include, in pertinent part, prostate cancer.  38 C.F.R. 
§ 3.311(b)(2) (xxiii). 

Under the special development procedures in § 3.311(a), in all other claims involving radiation exposure, a request will be made for any available records (i.e., DD 1141 (if maintained), service medical records and other records which may contain information pertaining to the Veteran's radiation dose in service) concerning the Veteran's exposure to radiation.  The records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate to the extent feasible based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015). 

The RO should conduct the appropriate development regarding the Veteran's prostate cancer in accordance with 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must undertake appropriate development required of claims based on radiation exposure pursuant to 38 C.F.R. § 3.311, to include an assessment as to the size and nature of the radiation dose received by the Veteran in service. 

The AOJ should follow procedures set forth in 38 C.F.R. § 3.311(a)(2)(iii) to include requesting any available records concerning the Veteran's exposure to radiation.  All collected records (i.e., DD 1141 (if maintained), service medical records and other records which may contain information pertaining to the Veteran's radiation dose in service) should be forwarded to the Under Secretary for Health for preparation of a dose estimate.

2.  Then, if it is determined by any dose assessment that the Veteran was exposed to radiation, the case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation during service.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the benefit remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




